Citation Nr: 1528682	
Decision Date: 07/02/15    Archive Date: 07/15/15

DOCKET NO.  10-40 635A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a skin condition, claimed as allergy to rubber and petroleum products, to include as secondary to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Roggenkamp, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1965 to December 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The Board remanded the case in January 2014 in order to obtain treatment records and afford the Veteran a VA examination.

The Veteran testified at a videoconference hearing in July 2013 before the undersigned.  A copy of the transcript has been associated with the Veteran's electronic claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims, so that he is afforded every possible consideration.

The Board finds it necessary to remand for another VA opinion.  VA regulations specifically address chronic allergies and acute allergic reactions.  38 C.F.R. § 3.380 (2014).  Section 3.380 provides that diseases of allergic etiology may not be disposed of routinely for compensation purposes as constitutional or developmental abnormalities.  Service connection must be determined on the evidence as to existence prior to enlistment and, if so existent, a comparative study must be made of its severity at enlistment and subsequently.  Increase in the degree of disability during service may not be disposed of routinely as natural progress or as due to the inherent nature of the disease.  Seasonal and other acute allergic manifestations subsiding on the absence of or removal of the allergen are generally to be regarded as acute diseases, healing without residuals.  The determination as to service incurrence or aggravation must be on the whole evidentiary showing.  Id.

At the Veteran's July 2013 hearing, the Veteran and his representative noted that the Veteran was involved in the motor pool in service, and was exposed multiple times to chemical petroleum, oil, and motor fluids.  His DD Form 214 confirms that his military occupational specialty was a motor vehicle operator.  The Veteran also noted that even though his MOS did not indicate as such, he did mechanical work as well.  He testified that no one told him his skin condition was related to service, and he did not receive treatment for skin problems during service.  He also testified that he did not have any skin problems prior to service, and that his skin problems began during service in Vietnam, but got progressively worse when he returned.  In response to questioning, the Veteran testified that he did not have much exposure to chemicals after service, but did occasionally repair his car or change his oil.  He also indicated that during his work in food distribution, the petroleum-based packaging for the food and trays on which bread was transported did affect his hands "quite a bit."  The Veteran's representative noted that the Veteran grew up in a farming community, and was not foreign to working with equipment and being outside.

The Veteran underwent a VA examination in February 2015.  The examiner noted that the Veteran had a long history of "the palmar aspect of his hands that break out and peel," usually after chemical exposure, especially to the petroleum products to which the Veteran is allergic.  When asked how long he had been allergic to petroleum products, the Veteran guessed approximately 20 years.  The examiner concluded that the Veteran's skin condition was less likely than not caused by or related to any incident of service, because was only found to be allergic to petroleum products and rubber long after the exposure occurred while in Vietnam.  He also noted that the Veteran admitted that he still exposes himself to the products while working around the home, and those chemicals are not the only ones that cause the Veteran's hands to become symptomatic.  He concluded that interim exposure to those chemicals, not just petroleum, over a lifetime could also cause the condition, and because there is no documented chronicity or continuity of care until "well over 25 years after the exposure while active duty," the Veteran's condition was less likely than not related to his exposure to petroleum products while on active duty.

While the February 2015 examiner concluded that the Veteran was not diagnosed with the allergy until many years after service, the Veteran competently and credibly testified to skin symptoms in service and continuing after service.  Because the Veteran testified competently and credibly to the continuing nature of symptoms from service onward, it is necessary to obtain an opinion and comparative study regarding continuity of symptoms.  Because of this, the Board must remand.

Accordingly, the case is REMANDED for the following action:

1. The RO must provide the Veteran's claims file to the examiner who performed the February 2015 examination or, if he is not available, an examiner who is qualified to give an opinion on the Veteran's skin condition, so a new opinion may be provided.  A new examination is only required if deemed necessary by the examiner.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

a) If a new examination is conducted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) Although an independent review of the claims file is required, the Board calls the examiner's attention to the following:

i) The Veteran's testimony at his July 2013 hearing, detailing the onset of his skin symptoms during service.

ii) The examination and opinion of the February 2015 examiner, detailing the present symptoms of the Veteran's condition.

c) The examiner must provide an opinion including specific findings as to the following:

i) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's allergy to rubber and petroleum products pre-existed the Veteran's entrance into active duty service.

ii) If the examiner finds that the allergy to rubber and petroleum products pre-existed service, whether it is at least as likely as not (50 percent or greater probability) that the pre-existing allergy was aggravated during that period of service, taking into account the Veteran's conceded exposure to petroleum products during service.

iii) If the examiner determines that the disorder was aggravated during a period of service to any degree, whether it is at least as likely as not (50 percent or greater probability) that such aggravation was due to the natural progress of the disease.

iv) Without regard for the above questions, whether it is at least as likely as not (50 percent or greater probability) that symptoms of any current skin disorder and/or an allergy to rubber or petroleum products were either manifest (i.e., present) during service, had their onset during, or are otherwise causally related to any event or circumstance of active service to include exposure to rubber and petroleum products.  

d) As part of the opinion, the examiner must address the Veteran's competent lay statements regarding onset in his or her rationale, as well as any relevant statements from treatment records.  

e) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided. The examiner is informed that under applicable VA regulations, acute allergic manifestations subsiding on the absence of or removal of the allergen are generally to be regarded as acute diseases, healing without residuals.

2. After the above has been completed, the RO must review the claims file and ensure that the foregoing development action has been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

3. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




